Per Curiam.
The recital in the body of the inquisition, that the sheriff had delivered the premises in satisfaction of the debt, was inoperative as being no part of the return till made so by reference from the endorsement on the writ, which for that purpose ought to be in these or similar words: “ The execution of this writ appears in a certain schedule hereunto annexed,” Grayd. Forms, 249. But there was not a- spark of evidence that such a return was made. On the contrary, there was evidence, which was fairly left to the jury, that the sheriff had returned, “ The proceedings stayed by the plaintiff’s attorney;” and that this return had been subsequentty erased without an application of the officer, or the leave of the court, cannot, being the act of a spoiler, impair the legal effect of the return. The proceedings having been stayed, then, the question was, whether the judgment had been satisfied by acts of the parties in pais. The terms of the agreement which accompanied the assignment of the lease, do not appear. By the words of the assignment the interest of the judgment-creditor was to endure “till the rents should pay the amount;” and this may have been accepted as very payment, or as the means of paymentin other words, as satisfaction, or only as a collateral security, and the latter, the judgment remained a lien for the residue, credit being given for whatever the assignment had produced. But the question whether the assignment had been accepted as satisfaction, or as a collateral security, was for the jury, the evidence of the fact being collected from the terms of the assignment and the transactions appearing by the parol evidence. . But this matter of fact was peremptorily determined by the court as matter of law ; and in this there was error.
Judgment reversed and a venire de novo awarded.